DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 17 recites the limitation “interface unit” with the structure in specifications in page 32 lines 15-23 “constituted of at least one of terminal, port, and communication”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238).
Regarding claim 1, Liu teaches An operating method of an electronic device for a vehicle comprising:
determining, by the processor, a first distance, which is an estimated arrival distance of a vehicle-to-everything (V2X) communication signal, based on the traveling environment information([0057] disclosing using V2X to establish a first monitoring lists of target vehicles surrounding the own vehicle. [0082] disclosing acquiring the relative location and the distance s between the vehicle and the target vehicle, the distance between the vehicles is interpreted as the arrival distance of a V2X communication signal. Please note embodiments 3 and 4 are supplemental to embodiment 2 and they are not different, see [0071] and [0080]);
calculating, the processor, a first time, which is a time to prepare for danger defined by the first distance over a speed of the vehicle([0086] disclosing calculating T0 which is the time to collision “time to prepare for danger” defined by the first distance over the speed of the vehicle); and
([0062] disclosing controlling the brake, i.e. reduce speed of the vehicle based on the T0 value “time to prepare for danger”).
Liu does not teach receiving, by a processor, sensor data;
extracting, by the processor, traveling environment information based on the sensor data;
Alexander teaches receiving, by a processor, sensor data([0043] disclosing sensor data);
extracting, by the processor, traveling environment information based on the sensor data([0043] disclosing extracting perception information of objects around the vehicle based on sensor data, i.e. Traveling environment information);
Liu and Alexander are analogous art because they are in the same field of endeavor, V2X transmission between vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu to incorporate the teaching of Alexander of extracting, by the processor, traveling environment information based on the sensor data in order to estimate the position of vehicles and the transmission of the V2X based on the position. 


classifying, by the processor, the first time in accordance with periods(Liu [0068]-[0069] disclosing classifying the time to collision T0 “first time” into periods such as 0-3s, 3s-4s...; 
and generating, by the processor, a signal to display a danger state message, wherein the processor calculates the first time on a real-time basis(Liu[0069] disclosing developing an early display warning based on the time to collision T0 “first time” which is calculated in real time [0086]); and 
the processor generates the signal to display a danger state message representing a danger level of a period to which the first time calculated on a real-time basis belongs(Liu [0068]-[0069] disclosing the warning level can be urgent if the time to collision T0 “first time” lies within the a certain time period, i.e. display danger state message representing a danger level of a period to which the first time calculated in real time belongs).

Regarding claim 16, Liu as modified by Alexander and Zhu teaches The operating method of the electronic device for the vehicle according to claim 1, wherein the speed of the vehicle is controlled based on the speed control signal(Liu [0062] disclosing controlling the brake, i.e. the speed of the vehicle is controlled based on the speed control signal).

Claims 2, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238) and Zhu(US10198619).
Regarding claim 2, Liu as modified by Alexander teaches the operating method of the electronic device for the vehicle according to claim 1. Liu as modified by Alexander does not teach wherein the traveling environment information comprises kinds, a number and heights of objects disposed in a traveling direction and acquired by an object detection device, and global positioning system (GPS) information acquired by a position data production device.
Zhu teaches wherein the traveling environment information comprises kinds, a number and heights of objects disposed in a traveling direction and acquired by an object detection device, and global positioning system (GPS) information acquired by a position data production device(Col 5 lines 30-35 disclosing determining a type of the object. col 7 lines 40-45 disclosing a height of an object. col 8 lines 15-23 disclosing a number for each object “object number”, see also col 12 lines 60-62 disclosing a number for the object and a location for the x and y coordinates of objects). 
Liu as modified by Alexander and Zhu are analogous art because they are in the same field of endeavor, object detection by sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu as modified by Alexander to incorporate the teaching of Zhu of wherein the traveling environment information comprises kinds, a number in order to detect a type, number and height of objects and control the vehicle accordingly.

Regarding claim 3, Liu as modified by Alexander and Zhu teaches The operating method of the electronic device for the vehicle according to claim 2, wherein the first distance is determined based on travelling environment information, taking into consideration congestion of a communication channel and line-of-sight(LOS)(Liu [0057] disclosing using V2X to establish a first monitoring lists of target vehicles surrounding the own vehicle. [0082] disclosing acquiring the relative location and the distance s between the vehicle and the target vehicle, the distance between the vehicles is interpreted as the arrival distance of a V2X communication signal. [0042] Liu discloses establishing a one-to-one communication in order to reduce system loads, i.e. taking the congestion of communication channel into consideration. [0075] disclosing determining if the target vehicle is in front of the own vehicle, which is interpreted as the taking the line of sight in consideration when determining the distance).

Regarding claim 19, Liu as modified by Alexander and Zhu teaches The operating method of the electronic device for the vehicle according to claim 2 wherein the speed of the vehicle is controlled based on the speed control signal (Liu [0062] disclosing controlling the brake, i.e. the speed of the vehicle is controlled based on the speed control signal).
Claim 20 is rejected for similar reasons as claim 19, see above rejection.


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238) and Nishimura(US10486692).
Regarding claim 7, Liu as modified by Alexander teaches The operating method of the electronic device for the vehicle according to claim 1, further comprising: 
comparing, by the processor, the first time with a minimum time to prepare for danger, wherein the minimum time to prepare for danger comprises a second time which is a minimum time to prepare for danger for a driver(Liu [0068] disclosing comparing the time to collision T0 to a minimum time to avoid collision for a driver, i.e. Second time which is a minimum time to prepare for danger for a driver)
Liu as modified by Alexander does not teach a third time which is a minimum time to prepare for danger for an autonomous module.
Nishimura teaches a third time which is a minimum time to prepare for danger for an autonomous module(col 10 lines 60-63 disclosing comparing time to collision “time to prepare for danger” to a TTC2 which is the time the vehicle is at risk of an accident when the driver did not respond to a first warning, this is interpreted as the minimum time to prepare for danger).
Liu as modified by Alexander and Nishimura are analogous art because they are in the same field of endeavor, V2X transmission between vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu as modified by Alexander to incorporate the teaching of Nishimura of a third time which is a minimum time to prepare for danger for an autonomous module in order to avoid collision.

Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238) and Nishimura(US10486692) and JP01(JP6600001).
Regarding claim 8, Liu as modified by Alexander and Nishimura teaches The operating method of the electronic device for the vehicle according to claim 7, wherein:
the second time is a minimum time taken for the driver to identify a dangerous factor in a traveling situation and to cope with the dangerous factor (Liu [0068] disclosing comparing the time to collision T0 to a minimum time to avoid collision for a driver, i.e. Second time which is a minimum time to prepare for danger for a driver); 

JP01 the processor generates a deceleration control signal based on the second time, upon determining that the first time is shorter than the second time which is predetermined(page 7 paragraph 5 disclosing automatically controlling the throttle/brakes to adjust the inter-vehicle distances 24a-24c with the preceding vehicle based on the determined collision time TTC “second time”. This is interpreted as applying the brakes when the time “first time” is shorter than the TTC “second time” to control the inter-vehicle distance based on the TTC).
Liu as modified by Alexander and Nishimura and JP01 are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu as modified by Alexander and Nishimura to incorporate the teaching of JP01 of the processor generates a deceleration control signal based on the second time, upon determining that the first time is shorter than the second time which is predetermined in order to avoid collision.
Regarding claim 9, Liu as modified by Alexander and Nishimura teaches The operating method of the electronic device for the vehicle according to claim 7, wherein:
the third time is a minimum time taken for the processor to identify a dangerous factor in a traveling situation from the sensor data and to generate a control signal  (Nishimura col 10 lines 60-63 disclosing comparing time to collision “time to prepare for danger” to a TTC2 which is the time the vehicle is at risk of an accident when the driver did not respond to a first warning, this is interpreted as the minimum time to prepare for danger); and
Liu as modified by Alexander and Nishimura does not teach the processor generates a deceleration control signal based on the third time upon determining that the first time is shorter than the third time.
JP01 teaches the processor generates a deceleration control signal based on the third time upon determining that the first time is shorter than the third time (page 7 paragraph 5 disclosing automatically controlling the throttle/brakes to adjust the inter-vehicle distances 24a-24c with the preceding vehicle based on the determined collision time TTC “second time”. This is interpreted as applying the brakes when the time “first time” is shorter than the TTC “third time” to control the inter-vehicle distance based on the TTC).
Liu as modified by Alexander and Nishimura and JP01 are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu as modified by Alexander and Nishimura to incorporate the teaching of JP01 of the processor generates a deceleration control signal based on the third time upon determining that the first time is shorter than the third time in order to avoid collision.

Regarding claim 10, Liu as modified by Alexander and Nishimura teaches The operating method of the electronic device for the vehicle according to claim 7. Liu as modified by Alexander and Nishimura does not teach wherein the processor generates an acceleration control signal based on the minimum time to prepare for danger upon determining that the first time is longer than the minimum time to prepare for danger.
JP01 teaches wherein the processor generates an acceleration control signal based on the minimum time to prepare for danger upon determining that the first time is longer than the minimum time to prepare for danger (page 7 paragraph 5 disclosing automatically controlling the throttle/brakes to adjust the inter-vehicle distances 24a-24c with the preceding vehicle based on the determined collision time TTC “second time”. This is interpreted as accelerating when the time “first time” is longer than the TTC “minimum time to prepare for danger” to control the inter-vehicle distance based on the TTC).
Liu as modified by Alexander and Nishimura and JP01 are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu as modified by Alexander and Nishimura to incorporate the teaching of JP01 of wherein the processor generates an acceleration control signal based on the minimum time to prepare for danger upon determining that the first time is longer than the minimum time to prepare for danger in order to avoid collision.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238) and Nishimura(US10486692) and JP01(JP6600001) and Wang(US20080306668).
Regarding claim 11, Liu as modified by Alexander and Nishimura and JP01 teaches the operating method of the electronic device for the vehicle according to claim 10. Liu as modified by Alexander and Nishimura and JP01 does not teach wherein the acceleration control signal is generated based on an input signal, and the input signal is received from the driver as to whether an acceleration control signal should be generated.
Wang teaches wherein the acceleration control signal is generated based on an input signal, and the input signal is received from the driver as to whether an acceleration control signal should be generated ([0038] disclosing the driver presses the resume/accelerate “driver input” button in order to accelerate the vehicle, i.e. acceleration signal is generated based on an input signal).
Liu as modified by Alexander and Nishimura and JP01 and Wang are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu as modified by Alexander and Nishimura and JP01 to incorporate the teaching of Wang of wherein the acceleration control signal is generated based on an input signal, and the input signal is received from the driver as to whether an acceleration control signal should be generated in order to control the vehicle based on the driver intention.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238) and Miller(EP1300717).
Regarding claim 14, Liu as modified by Alexander teaches The operating method of the electronic device for the vehicle according to claim 13, Liu as modified by Alexander does not teach wherein the signal to display the danger state message is a signal for displaying letters and a stored color corresponding to the danger level.
Miller teaches wherein the signal to display the danger state message is a signal for displaying letters and a stored color corresponding to the danger level([0033] disclosing the red colour could be used to indicate that the vehicle is too close for a lane change maneuver to be made while the green would indicate that such a maneuver would be safe, i.e. based on danger level. [0040] disclosing displaying letters for warning).
Liu as modified by Alexander and Miller are analogous art because they are in the same field of endeavor, collision warning. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Liu as modified by Alexander to have incorporated the teaching of Miller of wherein the signal to display the danger state message is a signal for displaying letters and a stored color corresponding to the danger level in order to warn the driver about the level of danger.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable by Liu(US20200186979) in view of Alexander(US20200077238) and Miller(EP1300717) and Waller(EP2774133).
Regarding claim 15, Liu as modified by Alexander and Miller teaches The operating method of the electronic device for the vehicle according to claim 14, Liu as modified by Alexander and Miller does not teach wherein the processor generates a signal to display a change of a period corresponding to the first time when the period change occurs during traveling.
Waller teaches wherein the processor generates a signal to display a change of a period corresponding to the first time when the period change occurs during traveling([0011] disclosing calculating a time to reach “first time” and determining based on the first time if it is classified as critical level or not. [0057] and [0058] disclosing when the collision check is negative or positive, the color of the display changes accordingly, I.e. based on the time to collision changing from one period to another based on the first time being classified as critical or not).
Liu as modified by Alexander and Waller are analogous art because they are in the same field of endeavor, collision warning. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Liu as modified by Alexander to have incorporated the teaching of Waller of wherein the processor generates a signal to display a change of a period corresponding to the first time when the period change occurs during traveling in order to warn the driver about the level of danger.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Liu (US20200186979).                                        
Regarding claim 17, Liu teaches An electronic device for a vehicle performing transmission and reception of information with other vehicles through direction communication, comprising:
an interface unit([0057] disclosing acquiring v2x communication which is interpreted as having an communication unit “interface unit”); and
a processor configured to:
acquire traveling environment information on a travel road through the interface
Unit([0057] disclosing using V2X to establish a first monitoring lists of target vehicles surrounding the own vehicle. [0058] disclosing acquiring information of connected vehicles and pedestrians through wearable devices, i.e. acquire traveling environment information, and see [0059] disclosing the information recorded is speed and position, i.e. traveling information),
generating, by the processor, a signal to control the speed of the vehicle, for securing the first time([0062] disclosing controlling the brake, i.e. reduce speed of the vehicle based on the T0 value “time to prepare for danger”).

Liu further teaches determining, by the processor, a first distance, which is an estimated arrival distance of a vehicle-to-everything (V2X) communication signal, based on the traveling environment information( [0082] disclosing acquiring the relative location and the distance s between the vehicle and the target vehicle, the distance between the vehicles is interpreted as the arrival distance of a V2X communication signal. Please note embodiments 3 and 4 are supplemental to embodiment 2 and they are not different, see [0071] and [0080]);
calculating, the processor, a first time, which is a time to prepare for danger defined by the first distance over a speed of the vehicle([0086] disclosing calculating T0 which is the time to collision “time to prepare for danger” defined by the first distance over the speed of the vehicle); and
Liu and Liu are analogous art because they are in the same field of endeavor, V2X communication in autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Liu to incorporate the teaching of Liu of determining, by the processor, a first distance, which is an estimated arrival distance of a vehicle-to-everything (V2X) communication signal, based on the traveling environment information, calculating, the processor, a first time, which is a time to prepare for danger in order to estimate the position of vehicles and the transmission of the V2X based on the position.

Regarding claim 18, Liu teaches The electronic device for the vehicle according to claim 17, wherein the processor is configured to:
classify the first time in accordance with periods (Liu [0068]-[0069] disclosing classifying the time to collision T0 “first time” into periods such as 0-3s, 3s-4s...);
calculate the first time on a real-time basis ([0069] disclosing developing an early display warning based on the time to collision T0 “first time” which is calculated in real time [0086]); and
generate a signal to display the danger state message representing a danger level of a period to which the first time calculated on a real-time basis belongs ([0068]-[0069] disclosing the warning level can be urgent if the time to collision T0 “first time” lies within the a certain time period, i.e. display danger state message representing a danger level of a period to which the first time calculated in real time belongs).
Allowable Subject Matter
Claims 4,5,6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

determining, by the processor, a second distance, which is a farthest one of arrival distances of V2X messages,
wherein the second distance is determined by
receiving the V2X messages from other vehicles via an interface unit, acquiring arrival distances of each message based on the V2X messages and vehicle-to-vehicle position information, and
extracting a farthest one of the arrival distances.
Claims 5 and 6 would be allowable for depending on claim 4.
Claim 12 would be allowable for disclosing The operating method of the electronic device for the vehicle according to claim 11, wherein the processor generates a deceleration control signal based on a longer one of the second time and the third time upon determining that the first time is between the second time and the third time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200023839 discloses estimating surrounding vehicle position.
US20170200369 disclosing V2X communication between vehicles.

US20190059071 disclosing a distance between vehicles using V2X.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664